Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5 and 13-15) in the reply filed on September 2, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a composition comprising : a sugar alcohol and a Tetraselmis extract, wherein the total sugar alcohol content is in an amount of ≥16 wt. % in the overall composition, calculated based on the extract dry weight, and wherein the Tetraselmis extract comprises the following based on the extract dry weight:
a) total minerals ≥10 wt. % of the total Tetraselmis extract composition,
b) total galactose ≥3 wt. % of the total Tetraselmis extract composition,
c) total glucose ≥2 wt. % of the total Tetraselmis extract composition,
d) total amino acids ≥3 wt. % of the total Tetraselmis extract composition,
e) total nitrogen ≥2 wt. % of the total Tetraselmis extract composition.

In this case, since there is no conjunction (e.g., and or or) in the limitations a)- e), it is not clear whether all the limitations are required.  The remaining claims are rejected for depending on the indefinite base claim.  
Claim 13, line 5 recites the limitation “the . . . cosmetic product”.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pertile et al. (EP 2193785 B1, published on January 7, 2015, cited in IDS) ("Pertile" hereunder) .
	Pertile discloses a chewing gum composition comprising Tetraselmis suecica dry extract 0.01 wt % and sugar alcohols (mannitol 3 wt %, xylitol 2 wt %, powdered sorbitol to 100).  See p. 33-34, [0151], Formulation 26.  The contents of the Tetraselmis extract as defined in present claim 1 a)-e) must be present in the same extract disclosed in prior art, unless shown otherwise. 
 Pertile further teaches that Tetraselmis extract is useful for influencing or modifying growth of human hair and/or pigmentation of human skin and/or hair and/or stimulating the level of CE protein components such as filaggrin and involucrin; the reference teaches that the extract reduces hair growth, melanin contents on the skin and useful as hair growth inhibition, hair lightening and/or skin lightening cosmetic composition. See [0145].  
Claim 13 requires “[a] cosmetic composition comprising a composition according to claim 1, the cosmetic composition or cosmetic product further optionally comprising auxiliary substances and/or perfumes, wherein the cosmetic composition or cosmetic product is a skin and/or hair care product.”  Table A, formulation 1 discloses a topically applicable cosmetic composition comprising sorbitol 2 wt % and Tetraselmis suecica dry extract 50 ppm.  Although the reference does not specifically disclose the composition as defined in claim 1 which requires the sugar alcohol to be present in an amount greater than or equal to 16 wt % by weight of the that composition, since the composition is incorporated in the cosmetic composition of claim 13 with no specific limitation as to how much of the sugar alcohol must be present in the final composition, such concentration range of claim 1 is no longer required.  There is no distinction between the prior art formulation in Table 1, Formulation 1 and the end product as described in claim 13. 
  In this case, regardless of whether the composition as described in claim 1 is used, no patentable distinction is seen between the two final products of prior art and claim 13, as claim 13 does not specifically require any amount or ratio of the extract and the sugar alcohol. 

Claim 14, requires a “[d]ermaolotical or therapeutic product according to claim 12, wherein the amount of the composition according to claim 1 in the product is 0.0001 to 10 wt % in the total dermatological or therapeutic product.”    Although the reference does not specifically disclose the composition as defined in claim 1 which requires the sugar alcohol to be present in an amount greater than or equal to 16 wt % by weight of the that composition, since the composition is incorporated in the dermatological or therapeutic product of claim 14 with no specific limitation as to how much of the sugar alcohol must be present in the final composition, the concentration range of claim 1 is no longer required.  There is no distinction between the prior art formulation in Table 1, Formulation 1 and the end product as described in claim 14. 
In this case, regardless of whether the composition as described in claim 1 is used within the range of 0.0001 to 10 wt %, no patentable distinction is seen between the two final products of prior art and claim 14, as claim 14 does not specifically require any amount or ratio of the extract and the sugar alcohol. 


Claim 15 requires a “[c]osmetic composition or cosmetic product according to claim 13, wherein the amount of the composition according to claim 1 is 0.0001 to 10 t % in the total cosmetic composition or cosmetic product.”   Although the reference does not specifically disclose the composition as defined in claim 1 which requires the sugar alcohol to be present in an amount greater than or equal to 16 wt % by weight of the that composition, since the composition is incorporated in the dermatological or therapeutic product of claim 15 with no specific limitation as to how much of the sugar alcohol must be present in the final composition, the concentration range of claim 1 is no longer required. There is no distinction between the prior art formulation in Table 1, Formulation 1 and the end product as described in claim 15. 
In this case, regardless of whether the composition as described in claim 1 is used within the range of 0.0001 to 10 wt %, no patentable distinction is seen between the two final products of prior art and claim 15, as claim 15 does not specifically require any amount or ratio of the extract and the sugar alcohol. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pertile as applied to claims 1-3 and 13-15 as above, and further in view of the same reference. 
Regarding claim 4, the oral composition of Pertile formulation 26 does not contain niacinamide.  However, the reference further teaches and suggests that niacinamide is among the skin and hair lightening active ingredients that can be combined with the composition to achieve “a more rapid modulation of skin and/or hair pigmentation based in part on synergistic effects”.  See [0071-0072].  Given such teachings and suggestions, one of ordinary skill in the art would have been obviously motivated before the time of the effective filing date to modify the disclosed chewing gum composition and incorporate to the composition niacinamide with a reasonable expectation of successfully producing an oral therapeutic composition that lightens skin and/or hair with enhanced efficacy. See instant claim 4. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pertile as applied to claims 1-3 and 13-15 as above, and further in view of Romanczyk et al. (US 20080069794 A1, published on March 2008). 
Regarding claim 5, Pertile further teaches that the disclosed skin and/or hair pigmentation modulating agents is preferably used in the amount of 0.00001 -30 wt % based on the total weight of the preparation. See [0074].  Formulation 26 contains 0.01 wt % of Tetraselmis extract, 55.82 wt % of sugar alcohols (40.82 sorbitol powder, 9.8 wt % sorbitol in water, 3 wt % mannitol, 2 wt % xylitol.
Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the sugar alcohols are disclosed as osmolytes or moisturizing agents but also used as a sweetening agent in the oral composition.  See Romanczyk, [0065], which teaches that the sugar alcohols, high potency sweeteners such as aspartame and acesulfame-K in Formulation 26 and glucose syrup in Formulation 25 are all sugar substitutes.   It is well settled in patent law that combining or substituting equivalents known the same purpose is prima facie obvious.  See MPEP 2144.06.  In this case, since Romanczyk establishes that the sweeteners used in Pertile formulations 25 and 26 are functional equivalents that can be used together or exchangeably for the same purpose, manipulating the amount of sugar alcohol in formulation 26 to make a similar composition with different degree of sweetening properties would have been prima facie obvious.  For example, using less of the sugar alcohol to use sugar icing or glucose syrup would have been prima facie obvious. Since the amount of the sugar alcohol used in Formulation 26 can be manipulated depending on the choice of the sugar or its substitutes, the ratio of the Tetraselmis extract/sugar alcohol to niacinamide as the additional skin/hair lightening agent would be also change and be well within an obvious range that can be achieved by ordinary skill in the art.   


	
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617